— Per Curiam :
The evidence offered was rightly rejected. The claim was neither evidence of payment on the note in suit nor of set-off against it. It arose out of a separate transaction, and the claim was barred by the statute of limitations. The taking of the note by the bank was not ultra vires. The express authority given to invest its capital in notes and to purchase and hold securities in payment of the debts due it permitted this note to be taken. We discover no error in the record.
Judgment affirmed.